 1   Philip C. Korologos*                         George A. Zelcs*
     pkorologos@bsfllp.com                        gzelcs@koreintillery.com
 2   BOIES SCHILLER FLEXNER LLP                   Robert E. Litan*
     55 Hudson Yards, 20th Floor                  rlitan@koreintillery.com
 3   New York, New York 10001                     KOREIN TILLERY LLC
 4   Tel.: (212) 446-2300 / Fax: (212) 446-2350   205 North Michian Ave., Suite 1950
                                                  Chicago, Illinois 60601
 5   Abby L. Dennis*                              Tel.: (312) 641-9760 / Fax: (312) 641-9751
     adennis@bsfllp.com
 6   BOIES SCHILLER FLEXNER LLP                   Carol L. O’Keefe*
     1401 New York Avenue, NW                     cokeefe@koreintillery.com
 7
     Washington, DC 20005                         KOREIN TILLERY LLC
 8   Tel.: (202) 895-7580 / Fax: (202) 237-6131   505 North Seventh St., Suite 3600
                                                  St. Louis, Missouri 63101-1625
 9   Mark C. Mao (236165)                         Tel.: (314) 241-4844 / Fax: (314) 241-3525
     mmao@bsfllp.com
10   Sean P. Rodriguez (262437)                   Robert J. Gralewski, Jr. (196410)
     srodriguez@bsfllp.com                        bgralewski@kmllp.com
11
     BOIES SCHILLER FLEXNER LLP                   KIRBY McINERNEY LLP
12   44 Montgomery Street, 41st Floor             600 B Street, Suite 2110
     San Francisco, CA 94104                      San Diego, CA 92101
13   Tel.: (415) 293-6820 / Fax: (415) 293-6899   Tel.: (619) 784-1442
14   Eric L. Cramer*                              Daniel J. Nordin
     ecramer@bm.net                               dnordin@gustafsongluek.com
15
     Caitlin G. Coslett*                          GUSTAFSON GLUEK PLLC
16   ccoslett@bm.net                              Canadian Pacific Plaza
     Patrick F. Madden*                           120 South Sixth Street, Suite 2600
17   pmadden@bm.net                               Minneapolis, MN 55402
     BERGER MONTAGUE PC                           Telephone: (612) 333-8844
18   1818 Market Street, Suite 3600
19   Philadelphia, PA 19103                       * Pro Hac Vice
     Tel: (215) 875-3000 / Fax: (215) 875-4604
20                                                Counsel for Publisher Plaintiffs

21                                                [Additional Counsel identified on signature
                                                  pages]
22

23

24

25

26

27

28
     NTC RE PUBLISHER PLTIFFS’ MTN                              Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD COUNSEL
 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN JOSE DIVISION

 4   In re GOOGLE DIGITAL PUBLISHER                         No. 5:20-cv-08984-BLF
     ANTITRUST LITIGATION
 5                                                          NOTICE REGARDING PUBLISHER
 6                                                          PLAINTIFFS’ MOTION FOR
                                                            APPOINTMENT OF INTERIM CO-
 7                                                          LEAD PUBLISHER CLASS COUNSEL
                                                            PURSUANT TO FED. R. CIV. P.
 8                                                          23(g)(3)
 9                                                          Courtroom:      3, 5th Floor, San Jose
10                                                          Judge:          Hon. Beth Labson Freeman

11

12          Plaintiffs Genius Media Group, Inc., Sterling International Consulting Group, The Nation

13   Company, L.P., The Progressive, Inc., Sweepstakes Today, LLC, JLaSalle Enterprises LLC, and

14   Mikula Web Solutions, Inc. (collectively, “Publisher Plaintiffs”) respectfully file this notice in

15   connection with Publisher Plaintiffs’ Motion for Appointment of Interim Co-Lead Publisher Class

16   Counsel Pursuant to Fed. R. Civ. P. 23(g)(3) (filed at Case No. 20-cv-3556-BLF, ECF No. 101)

17   (the “Co-Lead Motion”).

18          Publisher Plaintiffs attach hereto a proposed order appointing Boies Schiller Flexner LLP

19   (“BSF”), Korein Tillery LLC (“KT”), and Berger Montague PC (“Berger Montague”) Interim Co-

20   Lead Publisher Class Counsel and appointing Kirby McInerney LLP and Gustafson Gluek PLLC

21   to serve along with Interim Co-Lead Publisher Class Counsel as members of the Publisher Class

22   Leadership Committee. The proposed order has been revised to address the issues raised by the

23   Court at the March 12, 2021 hearing. In addition, Publisher Plaintiffs provide the following

24   additional information about the identity and roles of the highly-skilled attorneys for the proposed

25   Interim Co-Lead Publisher Class Counsel who will be taking the lead on this case.

26          Boies Schiller Flexner

27          The principal BSF team for this matter will be Philip Korologos, Abby L. Dennis, Mark

28   Mao, and Sean Rodriguez.
     NTC RE PUBLISHER PLTIFFS’ MTN                      1                 Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1          Philip Korologos will lead BSF’s team as first chair and will be involved in all facets of

 2   the case including case strategy and management, legal and antitrust theories, expert work,

 3   discovery, settlement discussions, motion practice, merits briefing, and trial. In addition, Mr.

 4   Korologos will serve as principal liaison to the Court and other class and defense counsel—a role

 5   he has played for the Publisher Plaintiffs thus far. In addition to his extensive antitrust, class

 6   action, and complex litigation experience as further noted in the Co-Lead Motion (including, e.g.,

 7   a complete defense of American Express in Ohio v. American Express and a record-setting

 8   settlement for the class in In re Auction Houses (with Mr. Boies)), Mr. Korologos has been

 9   involved in investigating and evaluating publisher claims since June of 2020 including extensive

10   work on drafting the complaint filed by the Genius Media plaintiffs.

11          Abby L. Dennis will second chair BSF’s team and will be involved in all facets of the case

12   including case strategy and management, legal and antitrust theories, expert work, discovery,

13   settlement discussions, motion practice, merits briefing, and trial. Ms. Dennis brings experience

14   in a variety of high-profile antitrust cases on both the plaintiff and defense side including currently

15   representing United HealthCare Services as a plaintiff in In re Generics Pharmaceuticals Pricing

16   Antitrust Litigation (E.D. Pa.), In re Xyrem (Sodium Oxybate) Antitrust Litigation (N.D. Cal.), In

17   re Zetia (Ezetimibe) Antitrust Litigation (E.D. Va.), and Delta Air Lines as a defendant in In re

18   Domestic Airline Travel Antitrust Litigation (D.D.C), among others. Ms. Dennis since May of

19   2020 has helped develop the antitrust theories and draft the Genius Media complaint.

20          Mark Mao is a preeminent data privacy and technology lawyer with significant technical

21   understanding of the ad tech stack and Google’s business in particular. Mr. Mao will continue to

22   lead BSF’s efforts on the factual development of the proposed publisher class’s claims. Mr. Mao

23   leads BSF’s efforts in a variety of actions against Google relating to data privacy and technology

24   issues, including class actions (e.g., Brown et al. v. Google (data collection practices in private

25   browsing mode) (N.D. Cal.); Rodriguez et al. v. Google (data collection on mobile devices when

26   users have turned off “Web & App Activity”) (N.D. Cal.). Mr. Mao’s technical understanding of

27   the online display advertising marketplace has been instrumental in identifying and assessing

28   potential claims against Google including those asserted in the Genius Media complaint. Mr. Mao
     NTC RE PUBLISHER PLTIFFS’ MTN                   2                Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1   has liaised with and assisted numerous antitrust regulators in their investigations into Google’s

 2   conduct. Mr. Mao together with Mr. Rodriguez has been evaluating and developing the factual

 3   and legal theories for pursuit of the Genius Media claims since October 2019.

 4          Sean Rodriguez will continue to focus his efforts on the legal and antitrust theories and

 5   working with the proposed publisher class’s experts in the prosecution of the claims asserted in the

 6   consolidated complaint. Mr. Rodriguez has focused his work at BSF on antitrust matters

 7   including his extensive work on the defense in Ohio v. American Express (as an associate with Mr.

 8   Korologos). Mr. Rodriguez also works with Mr. Mao in leading the Firm’s work concerning

 9   Google on privacy and technology disputes and successfully represented hundreds of thousands of

10   au pairs in wage-fixing class action that resulted in 2019 in one of the largest wage recoveries in

11   several years. Mr. Rodriguez helped develop the antitrust theories and draft the Genius Media

12   complaint and has liaised with and assisted numerous antitrust regulators in their investigations

13   into Google’s conduct. He has been investigating claims such as those brought against Genius

14   Media for over a year and a half.

15          Korein Tillery

16          The principal KT litigators for this action will include Carol O’Keefe, George Zelcs, and

17   Robert Litan.

18          Carol O’Keefe has been actively involved in this litigation since May 2020 when she

19   worked with Robert Litan to investigate the ad tech space, develop pertinent antitrust theories, and

20   begin drafting a publisher-focused complaint. Ms. O’Keefe will handle daily case oversight

21   including internal delegation of tasks, and will have primary responsibility for drafting and editing

22   briefs and motions. She will also coordinate and participate in discovery, including depositions

23   and second-level document review, will work with technical and economic experts, and will

24   participate in motion practice and trial. Ms. O’Keefe has both a history of antitrust experience and

25   substantial experience in the investigation and factual development of technology-based claims.

26   She is currently playing an instrumental role in developing the claims of the proposed consumer

27   class in In re Google Play Consumer Antitrust Litigation, where she is working directly with lead

28   counsel to develop antitrust theories in the context of the Android operating system and Google
     NTC RE PUBLISHER PLTIFFS’ MTN                     3               Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1   Play store.

 2           Robert Litan brings his unique expertise as both an economist and a lawyer to bear on the

 3   development of legal theories and economic analyses. Mr. Litan has an extensive background in

 4   economics and antitrust law, both as a testifying expert in numerous legal and administrative

 5   proceedings, and as a lawyer working with economic experts and overseeing major DOJ antitrust

 6   prosecutions. Mr. Litan will work with co-counsel on overall legal and economic strategy, and

 7   will work with proposed publisher class’s economic experts to develop and explain pertinent

 8   antitrust theories and to rebut arguments advanced by Defendants’ experts, a role he currently

 9   plays in In re Google Play Consumer Antitrust Litigation and has been playing throughout the In

10   re Foreign Exchange Benchmark Litigation. Mr. Litan will also work on discovery tasks,

11   including discovery demands and subpoenas, and expert deposition preparation.

12           George Zelcs will bring his extensive experience in complex multi-party litigation,

13   including his experience as both co-lead counsel in Litovich v. Bank of America Corporation and

14   as a member of the steering committee in In re Google Play Consumer Antitrust Litigation to

15   serve the proposed publisher class. Mr. Zelcs will contribute to strategy, legal theory, and

16   settlement discussions, will supervise expenses and the use of KT’s resources, including its in-

17   house discovery hosting platform. Mr. Zelcs will also lead KT’s efforts on fact development,

18   including reaching out to witnesses and potential experts, and tasking legal analyst investigations.

19   He will aid in the vetting of experts and the preparation of witnesses for deposition and testimony,

20   and will review and edit briefing related to substantive motions, discovery motions, and class

21   certification.

22           Berger Montague

23           The primary litigation team for Berger Montague shall consist of Caitlin G. Coslett, Eric L.

24   Cramer, and Patrick F. Madden.

25           Caitlin G. Coslett will run the day-to-day oversight of the case on behalf of Berger

26   Montague, work directly with other Interim Co-Lead Publisher Class Counsel for publishers (and

27   the members of the Publisher Class Leadership Committee) and any interim lead or co-lead

28   counsel for advertisers as appropriate, make court appearances, participate in brief drafting and
     NTC RE PUBLISHER PLTIFFS’ MTN                   4                Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1   motion practice, and oversee and participate in factual and expert discovery, including depositions,

 2   and oversee trial preparations. Ms. Coslett is a Co-Chair of the firm’s Antitrust Department and has

 3   a national practice in the field of complex litigation primarily focused on antitrust litigation. She has

 4   a substantial track record of significant successes for the classes she represents. For example, she

 5   served as class counsel in In re Lidoderm Antitrust Litig., No. 14-MD-2521 (N.D. Cal.), in which the

 6   direct purchaser class settled for $166 million, and as co-lead counsel in In re Solodyn (Minocycline

 7   Hydrochloride) Antitrust Litig., No. 1:14-md-2503 (D. Mass.), where Ms. Coslett achieved a

 8   settlement of over $70 million in 2017.

 9          Eric L. Cramer will participate in legal and economic strategy discussions, including

10   among Interim Co-Lead Publisher Class Counsel and, as appropriate, any interim lead or co-lead

11   counsel for advertisers, work on discovery and briefing relating, in particular, to class certification

12   and expert analysis and discovery, and will participate in trial preparations and trial. Mr. Cramer

13   is Berger Montague’s Chairman and Co-Chair of its Antitrust Department. He has prosecuted

14   multiple complex antitrust matters, with a focus on monopolization claims. He was co-lead counsel

15   in a Section 2 case relating to the over-the-road fleet payment card market in Comdata, which

16   provided for $130 million in cash plus valuable prospective relief that rolled back much of the

17   conduct plaintiffs had challenged. He also litigated as co-lead counsel a monopolization class action

18   against Sanofi Pasteur, which settled for $61.5 million (Castro v. Sanofi Pasteur, Inc., No. 11-cv-

19   7178 (D.N.J.)), and another against Abbott Labs, which settled for $54 million after three days of

20   trial before Judge Wilken. Meijer v. Abbott Labs., Nos. 04-cv-1511, 07-cv-5985 (N.D. Cal.). Mr.

21   Cramer, along with Mr. Dell’Angelo and Mr. Madden, have counseled large sophisticated publishers

22   in assessing potential claims against technology companies relating to the ad tech stack and display

23   advertising, and will bring that experience to bear on behalf of the proposed publisher class here.

24          Patrick F. Madden will participate in development of legal and factual theories, inter

25   alia, through oversight and participation in discovery (including, without limitation, depositions

26   and expert discovery) and in working with the firm’s client(s), and will participate in brief drafting

27   and motion practice. Mr. Madden has a national practice focusing on antitrust and consumer class

28   action litigation and has spearheaded multiple investigations into the conduct of technology
     NTC RE PUBLISHER PLTIFFS’ MTN                     5                 Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1   companies relating to the ad tech stack and display advertising, including many months of work

 2   relating to developing this case.

 3                                                    ***

 4          The co-lead interim counsel firms will utilize the resources of their respective firms as

 5   needed to prosecute the proposed publisher class’s claims, including:

 6          Boies Schiller Flexner: BSF expects to draw significantly on the extensive antitrust,

 7   economic analysis, and trial experience of David Boies, just as we have in the development of the

 8   Genius Media claims, including with respect to dispositive or other significant motion practice,

 9   and key depositions Also, BSF expects to draw on Sabria McElroy’s experience as a complex

10   commercial litigator including to assist as needed in discovery and fact development and

11   continued management of relations with Genius Media, by far the largest of the currently named

12   Publisher Plaintiffs. Brianna Hills, an associate, will also support the BSF team.

13          Korein Tillery: Randall Ewing, Jr. will work on behalf of the proposed publisher class

14   in connection with discovery and motion practice, including class certification, bringing to bear

15   his key roles in In re Foreign Exchange Benchmark Antitrust Litigation, In re GSE Bonds

16   Antitrust Litigation, and In re ICE Libor Antitrust Litigation. Ryan Cortazar, an associate, will

17   also support the KT team.

18          Berger Montague: Michael Dell’Angelo, who has a substantial track record of achieving

19   outstanding recoveries, will work on discovery tasks (including, without limitation, depositions),

20   assist in brief drafting and motion practice, and in working with the firm’s client(s). Associate

21   Sophia Rios, who was named one of the “Top 40 Under 40 Business Professionals” by the San

22   Diego Daily Transcript in 2020, in part for her leadership on diversity in the legal field, will assist

23   with legal research, document review, deposition preparation, and drafting of motions.

24          In addition, within each co-lead interim firm, legal analysts, paralegals and support staff

25   shall perform additional work as needed, including legal and factual research, document review,

26   deposition preparation, and administrative tasks.

27                                                    ***

28
     NTC RE PUBLISHER PLTIFFS’ MTN                     6                 Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1          Assisting Interim Co-Lead Publisher Class Counsel will be two additional members of the

 2   Publisher Leadership Committee—Kirby McInerney, LLP and Gustafson Gluek PLLC—who will

 3   work at the direction of Interim Co-Lead Publisher Class Counsel, chiefly regarding factual

 4   discovery. Robert J. Gralewski, Jr. will serve as the lead lawyer for Kirby McInerney LLP, while

 5   Daniel Nordin will lead Gustafson Gluek’s efforts. Their experience and qualifications were

 6   summarized in the Co-Lead Motion.

 7                                                   ***

 8          For the reasons set forth in the prior briefing and at the hearing in connection with

 9   Publisher Plaintiffs’ Motion for Appointment of Interim Co-Lead Publisher Class Counsel

10   Pursuant to Fed. R. Civ. P. 23(g)(3), Publisher Plaintiffs respectfully request that the Court enter

11   the attached proposed order appointing BSF, Korein Tillery, and Berger Montague Interim Co-

12   Lead Publisher Class Counsel, and appointing Kirby McInerney LLP and Gustafson Gluek PLLC

13   to serve along with Interim Co-Lead Publisher Class Counsel as members of the Publisher Class

14   Leadership Committee. Publisher Plaintiffs are available to provide any additional information

15   the Court may request.

16

17   Dated: April 12, 2021                         BOIES SCHILLER FLEXNER LLP

18                                                 By: /s/ Philip C. Korologos
19                                                 Philip C. Korologos*
                                                   pkorologos@bsfllp.com
20                                                 Brianna S. Hills*
                                                   bhills@bsfllp.com
21                                                 BOIES SCHILLER FLEXNER LLP
                                                   55 Hudson Yards, 20th Floor
22                                                 New York, NY 10001
23                                                 Tel.: (212) 446-2300 / Fax: (212) 446-2350

24                                                 David Boies*
                                                   dboies@bsfllp.com
25                                                 BOIES SCHILLER FLEXNER LLP
                                                   333 Main Street
26                                                 Armonk, NY 10504
27                                                 Tel.: (914) 749-8200 / Fax: (914) 749-8300

28
     NTC RE PUBLISHER PLTIFFS’ MTN                     7                Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     Abby L. Dennis*
 1                                   adennis@bsfllp.com
 2                                   Jesse Panuccio*
                                     jpanuccio@bsfllp.com
 3                                   BOIES SCHILLER FLEXNER LLP
                                     1401 New York Avenue, NW
 4                                   Washington, DC 20005
                                     Tel.: (202) 895-7580 / Fax: (202) 237-6131
 5

 6                                   Mark C. Mao (236165)
                                     mmao@bsfllp.com
 7                                   Sean P. Rodriguez (262437)
                                     srodriguez@bsfllp.com
 8                                   BOIES SCHILLER FLEXNER LLP
                                     44 Montgomery Street, 41st Floor
 9                                   San Francisco, CA 94104
10                                   Tel.: (415) 293-6820 / Fax: (415) 293-6899

11                                   Sabria A. McElroy*
                                     smcelroy@bsfllp.com
12                                   BOIES SCHILLER FLEXNER LLP
                                     401 E. Las Olas Blvd., Suite 1200
13
                                     Fort Lauderdale, FL 33301
14                                   Tel.: (954) 377 4216 / Fax: (954) 356-0022

15   Dated: April 12, 2021           KOREIN TILLERY LLC

16                                   By: /s/ Carol L. O’Keefe
17                                   Stephen M. Tillery*
                                     stillery@koreintillery.com
18                                   Michael E. Klenov (277028)
19                                   mklenov@koreintillery.com
                                     Carol L. O’Keefe*
20                                   cokeefe@koreintillery.com
                                     Jamie Boyer*
21                                   jboyer@koreintillery.com
                                     KOREIN TILLERY LLC
22                                   505 North 7th Street, Suite 3600
23                                   St. Louis, MO 63101
                                     Tel.: (314) 241-4844 / Fax: (314) 241-3525
24
                                     George A. Zelcs*
25                                   gzelcs@koreintillery.com
                                     Robert E. Litan*
26                                   rlitan@koreintillery.com
27                                   Randall P. Ewing*
                                     rewing@koreintillery.com
28                                   Jonathon D. Byrer*
     NTC RE PUBLISHER PLTIFFS’ MTN       8               Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     jbyrer@koreintillery.com
 1                                   Ryan A. Cortazar*
 2                                   rcortazar@koreintillery.com
                                     KOREIN TILLERY LLC
 3                                   205 North Michigan Avenue, Suite 1950
                                     Chicago, IL 60601
 4                                   Tel.: (312) 641-9750 / Fax: (312) 641-9751
 5                                   Counsel for Genius Media Group, Inc., The Nation
 6                                   Company, L.P., and The Progressive, Inc.

 7
     Dated: April 12, 2021           BERGER MONTAGUE PC
 8

 9                                   By: /s/ Caitlin G. Coslett
                                     Eric L. Cramer*
10
                                     ecramer@bm.net
11                                   Michael C. Dell’Angelo*
                                     mdellangelo@bm.net
12                                   Caitlin G. Coslett*
                                     ccoslett@bm.net
13                                   Patrick F. Madden*
                                     pmadden@bm.net
14
                                     BERGER MONTAGUE PC
15                                   1818 Market St., Suite 3600
                                     Philadelphia, PA 19103
16                                   Tel.: (215) 875-3000 / Fax: (215) 875-4604
17                                   Sophia M. Rios (305801)
                                     srios@bm.net
18
                                     BERGER MONTAGUE PC
19                                   12544 High Bluff Drive, Suite 340
                                     San Diego, CA 92130
20                                   Tel.: (619) 489-0300 / Fax: (215) 875-4604
21                                   Daniel J. Walker*
22                                   dwalker@bm.net
                                     BERGER MONTAGUE PC
23                                   2001 Pennsylvania Ave., NW
                                     Suite 300
24                                   Washington, DC 20006
                                     Tel.: (202) 559-9745
25

26                                   Michael K. Yarnoff**
                                     myarnoff@kehoelawfirm.com
27                                   KEHOE LAW FIRM, P.C.
                                     Two Penn Center Plaza
28
     NTC RE PUBLISHER PLTIFFS’ MTN      9                Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     1500 JFK Blvd., Suite 1020
 1                                   Philadelphia, PA 19102
 2                                   Telephone: (215) 792-6676

 3                                   Counsel for Sterling International Consulting
                                     Group
 4

 5                                   David W. Mitchell
                                     davidm@rgrdlaw.com
 6                                   Steven M. Jodlowski
 7                                   sjodlowski@rgrdlaw.com
                                     ROBBINS GELLER RUDMAN & DOWD LLP
 8                                   655 West Broadway, Suite 1900
                                     San Diego, CA 92101-8498
 9                                   Tel.: (619) 231-1058 / Fax: (619) 231-7423
10                                   Paul J. Geller**
11                                   Stuart A. Davidson*
                                     ROBBINS GELLER RUDMAN & DOWD LLP
12                                   120 East Palmetto Park Road, Suite 500
                                     Boca Raton, FL 33432
13                                   Tel.: (561) 750-3000 / Fax: (561) 750-3364
14                                   John C. Herman*
15                                   (GA Bar No. 348370)
                                     jherman@hermanjones.com
16                                   Serina M. Vash**
                                     (NJ Bar No. 041142009)
17                                   svash@hermanjones.com
                                     HERMAN JONES LLP
18
                                     3424 Peachtree Road, N.E., Suite 1650
19                                   Atlanta, GA 30326
                                     Tel.: (404) 504-6500 / Fax: (404) 504-6501
20
                                     Counsel for Plaintiff Sweepstakes Today, LLC
21

22
                                     Robert J. Gralewski, Jr. (196410)
23                                   bgralewski@kmllp.com
                                     Samantha L. Greenberg (327224)
24                                   sgreenberg@kmllp.com
                                     KIRBY McINERNEY LLP
25                                   600 B Street, Suite 2110
                                     San Diego, CA 92101
26
                                     Telephone: (619) 784-1442
27
                                     Karen Lerner*
28                                   klerner@kmllp.com
     NTC RE PUBLISHER PLTIFFS’ MTN      10            Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     Daniel Hume**
 1                                   dhume@kmllp.com
 2                                   David Bishop**
                                     dbishop@kmllp.com
 3                                   Andrew McNeela**
                                     amcneela@kmllp.com
 4                                   KIRBY McINERNEY LLP
                                     250 Park Avenue, Suite 820
 5                                   New York, NY 10177
 6                                   Telephone: (212) 371-6600
                                     Facsimile: (212) 751-2540
 7
                                     Thomas M. Hnasko**
 8                                   thnasko@hinklelawfirm.com
                                     Michael E. Jacobs**
 9                                   mjacobs@hinklelawfirm.com
10                                   HINKLE SHANOR LLP
                                     218 Montezuma Avenue
11                                   Sante Fe, NM 87501
                                     Telephone: (505) 982-4554
12
                                     Kent Williams**
13
                                     williamslawmn@gmail.com
14                                   WILLIAMS LAW FIRM
                                     1632 Homestead Trail
15                                   Long Lake, MN 55356
                                     Tel.: (612) 940-4452 / Fax: (952) 283-1525
16
                                     Counsel for JLaSalle Enterprises LLC
17

18
                                     Dennis Stewart (99152)
19                                   dstewart@gustafsongluek.com
                                     GUSTAFSON GLUEK PLLC
20                                   600 B Street, 17th Floor
                                     San Diego, CA 92101
21                                   Telephone: (619) 595-3299
22
                                     Daniel E. Gustafson*
23                                   dgustafson@gustafsongluek.com
                                     Daniel C. Hedlund*
24                                   dhedlund@gustafsongluek.com
                                     Daniel J. Nordin*
25
                                     dnordin@gustafsongluek.com
26                                   Ling S. Wang*
                                     lwang@gustafsongluek.com
27                                   GUSTAFSON GLUEK PLLC
                                     Canadian Pacific Plaza
28
     NTC RE PUBLISHER PLTIFFS’ MTN     11               Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     120 South Sixth Street, Suite 2600
 1                                   Minneapolis, MN 55402
 2                                   Telephone: (612) 333-8844

 3                                   Marc H. Edelson*
                                     medelson@edelson-law.com
 4                                   EDELSON LECHTZIN LLP
                                     3 Terry Drive, Suite 205
 5                                   Newtown, PA 18940
 6                                   Tel.: (215) 867-2399 / Fax: (267) 685-0676

 7                                   Joshua H. Grabar*
                                     jgrabar@grabarlaw.com
 8                                   GRABAR LAW OFFICE
                                     One Liberty Place
 9                                   1650 Market Street, Suite 3600
10                                   Philadelphia, PA 19103
                                     Tel: (267) 507-6085 / Fax: (267) 507-6048
11
                                     E. Powell Miller*
12                                   epm@millerlawpc.com
                                     Sharon S. Almonrode*
13
                                     ssa@millerlawpc.com
14                                   Emily E. Hughes*
                                     eeh@millerlawpc.com
15                                   THE MILLER LAW FIRM, P.C.
                                     950 West University Drive, Suite 300
16                                   Rochester, MI 48307
                                     Tel.: (248) 841-2200 / Fax: (248) 652-2852
17

18                                   Simon Bahne Paris*
                                     sparis@smbb.com
19                                   Patrick Howard*
                                     phoward@smbb.com
20                                   SALTZ, MONGELUZZI & BENDESKY, P.C.
                                     One Liberty Place, 52nd Floor
21
                                     1650 Market Street
22                                   Philadelphia, PA 19103
                                     Tel.: (215) 496-8282 / Fax: (215) 496-0999
23
                                     Kenneth A. Wexler*
24                                   kaw@wexlerwallace.com
25                                   Kara A. Elgersma*
                                     kae@wexlerwallace.com
26                                   WEXLER WALLACE LLP
                                     55 West Monroe Street, Suite 3300
27                                   Chicago, IL 60603
28
     NTC RE PUBLISHER PLTIFFS’ MTN     12               Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
                                     Dianne M. Nast*
 1                                   dnast@nastlaw.com
 2                                   Daniel N. Gallucci*
                                     dgallucci@nastlaw.com
 3                                   Joseph N. Roda*
                                     jnroda@nastlaw.com
 4                                   NASTLAWLLC
                                     1101 Market Street, Suite 2801
 5                                   Philadelphia, PA 19106
 6
                                     Counsel for Mikula Web Solutions, Inc.
 7
                                     *Pro Hac Vice
 8                                   ** Pro Hac Vice pending

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NTC RE PUBLISHER PLTIFFS’ MTN     13               Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Philip C. Korologos attest that

 3   concurrence in the filing of:

 4          NOTICE REGARDING PUBLISHER PLAINTIFFS’ MOTION FOR
            APPOINTMENT OF INTERIM CO-LEAD PUBLISHER CLASS COUNSEL
 5          PURSUANT TO FED. R. CIV. P. 23(g)(3)
 6          has been obtained from each of the other signatories.

 7

 8   Dated: April 12, 2021                         /s/ Philip C. Korologos
                                                   Philip C. Korologos
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NTC RE PUBLISHER PLTIFFS’ MTN                   14                Case No.: 5:20-cv-08984-BLF
     FOR APPOINTMENT OF INTERIM
     CO-LEAD CLASS COUNSEL
